Citation Nr: 1227909	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas
 
 
THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a lumbar syndrome, status post laminectomy.
 
 
ATTORNEY FOR THE BOARD
 
M. Turner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1992 to November 1997.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Houston, Texas.
 
The Board notes that the Veteran requested a hearing before a Veteran's Law Judge at the RO.  However, the Veteran failed to appear for his July 2012 hearing.  Therefore, his request is deemed withdrawn.  See 38 C.F.R. §§ 20.702; 20.704(d).  
 

FINDING OF FACT
 
The Veteran's lumbar syndrome, status post laminectomy is not shown to be manifested by a limitation of forward lumbar flexion to 30 degrees or less, or by any type of ankylosis.
 
 
CONCLUSION OF LAW
 
The criteria for a rating in excess of 20 percent for a lumbar syndrome, status post laminectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board acknowledges that the only VA exam in this case is from September 2005, nearly seven years ago, and that Veteran was working overseas in 2007 which prevented him from attending a VA examination at that time.  However, the claims file indicates that the Veteran subsequently moved back to Texas and was scheduled for new VA examinations in March 2011 and October 2011.  In March 2011 the Veteran was sent a letter explaining the consequences of a failure to report for a VA examination.  He failed to report for either examination.  The Board therefore concludes that no further efforts in this area need be made.
 
Initial Rating
 
The Veteran contends that his lumbar disability is more severe than contemplated by the currently assigned 20 percent rating.
 
Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
 
In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Pursuant to the general rating formula for diseases and injuries of the spine, a rating of 20 percent is assigned for forward thoracolumbar flexion that is greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned when forward thoracolumbar flexion is 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  These ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.
 
There are alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under this criteria, a 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, the Veteran underwent an L5 hemilaminectomy and L5-S1 discectomy in March 2004 due to a herniated nucleus pulposus.  Shortly after the surgery the Veteran reported that his pain was much improved.  The Veteran continued to report that his pain was improved in February 2005 and he no longer needed medication to treat his back pain.  Range of motion was increasing as well.  

In June 2005 the Veteran reported that he had increased pain in the last six months that interfered with exercising and running.  At that time, the Veteran had full, but painful range of lumbar motion. 
 
At a VA general medical examination in August 2005 the Veteran reported that his biggest health concern was low back pain.  He was followed for his lumbar spine disability about three times a year and was enrolled in a pain clinic. 
 
At a VA orthopedic examination in September 2005 the Veteran reported dull, aching back pain, right buttock pain, and numbness in those areas.  He did not describe flare ups.  He took Motrin to treat his pain.  When he laid on his back he had a sharper pain which was somewhat relieved if he laid on his side with a pillow between his legs.  Range of lumbar motion was determined using a goniometer, and it revealed 55 degrees of forward flexion with pain beginning at 25 degrees, extension was to 10 degrees, bilateral rotation was to 25 degrees, left lateral bending was to 20 degrees and right lateral bending was to 30 degrees.  There was pain on repetitive motion but no additional functional loss or reduction of motion.  There was no tenderness.  Light touch was intact to the bilateral lower extremities.  Strength was full.  Reflexes were 2+ except for 0+ at the left ankle.  He reported having no incapacitating episodes in the prior year.  
 
The Veteran started receiving L5-S1 facet joint injections in September 2005 to help relieve his back pain. 
 
In September 2006 the Veteran reported intense, occasionally sharp, dull back pain that radiated to the right buttock.  Reportedly, there was increased pain in the past two months, and standing or sitting for long periods caused intense pain.  At times, his left leg reportedly went numb.  

In October 2006 he reported sharp shooting pain in his lower back with some radiation to the hips.  The pain occurred mainly with rotation and was sudden and brief.  There was no radiation to his feet.  The back was not tender.  
 
In his notice of disagreement received by VA in October 2006 the Veteran reported that after service connection was granted he had lumbar injections approximately every three to six months to treat his back pain.  He was told by a physician that he may need another back surgery at some point in the future and there was the possibility of back failure.  He claimed he had extreme back pain which prevented exercise.  He reported being very stiff in the mornings and that it hurt to run, walk, or sit for long periods.  His legs reportedly went numb when he laid on his back.  Discomfort reportedly interfered with sleep, and he reported feeling severely limited in his activities and lifestyle due to his back pain.
 
Treatment records show that the Veteran continued to complain of low back pain.  He had a lumbar medial branch injection in September 2007.  He reported continued pain, lower back pain radiating to his hips and positional numbness to the lower extremities.  He underwent a bilateral L4 and L5 medical branch block and fluoroscopy to address his pain concerns.  
 
Records after September 2007 are not available in the claims file.
 
On his VA Form 9 dated in September 2008 the Veteran requested another VA examination.  As previously noted, he did not appear for multiple VA examinations scheduled in 2011. Good cause for his failure to report was never presented.
 
The evidence preponderates against finding that the Veteran is entitled to a rating in excess of 20 percent for his lumbar spine disability.  He has never been shown to have forward flexion limited to 30 degrees or less or any type of ankylosis.  The only documents showing range of motion were the September 2005 VA examination which indicated that the Veteran could forward flex to 55 degrees, albeit with pain, and a June 2005 treatment record indicating full range of motion of the lumbar spine.  While pain reportedly reduced the Veteran's range of motion to a point in the arc of motion less than 55 degrees, the appellant in 2005 was able to flex his lumbar spine to 55 degrees.  Moreover, the presence of pain is specifically contemplated by the rating schedule, and there is no objective evidence of weakness, fatigue, lack of endurance or a loss of motion on repetitive motion.  There is no evidence of "incapacitating episodes" as that term is defined by VA regulation.  38 C.F.R. § 4.71a.

The Veteran's symptoms also do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Than v. Peace, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The rating criteria for the Veteran's service-connected back disorder reasonably describe his disability level and symptomatology.  Hence, his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral for an extraschedular evaluation is not required.  Id.  

While the Veteran contends that his lumbar spine disability has worsened, he failed to report for several VA examinations which were designed to assess the current severity of that disability.  The Veteran has not identified or provided more recent treatment records.  A letter dated in September 2008 advised him to identify or submit more recent treatment records if he had any.  He did not submit anything in response.  Thus, despite his contention that his disability got worse, the available evidence from 2005-2007 is all that is available upon which to base a rating.
 
The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.
 
 

ORDER
 
Entitlement to an initial rating in excess of 20 percent for a lumbar syndrome, status post laminectomy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


